DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/081,199 filed on 10/27/2020 is presented for examination by the Examiner. Claims 1-17 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as a CON of Non-Provisional Application 15/836,471 filed on 12/8/2017 now Patent 10,846,374 B2; which claims benefit of the Provisional Application 62/431,648 filed on 12/8/2016.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 10/27/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claims 1, 6 and 14 which are method claims, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in 

Claim Objections
Claim 8 is objected to because of the following informalities:
	Claim 8 recites “wherein the value for the standardized coaches parameter is based one or more coach parameters” which should be written as “wherein the value for the standardized coaches parameter is based on one or more coach parameters”. 	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 of the U.S. Patent number 10,846,347 B2 contain every element of claims 1 and 6 of the instant application respectively and as such anticipate(s) claims 1 and 6 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent number 10,846,347 B2 have the same inventive entities. The inventor and/or assignee 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claims 1 and 14, the claims recite “classifying the collected youth sport program data to determine a subset of related youth sport program data” which renders the claims indefinite. The claims provide no guidance as to how the step “classifying” is to be accomplished; and how “a subset of related youth sport program data” is to be determined and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claims 1 and 14, the claims recite “producing a validated youth sport program profile” which renders the claims indefinite. The claims provide no guidance as base on what condition and how in order to validate and then produce “a youth sport program profile”. There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claim 6, the claim recites “analyzing the collected data associated with the identified youth sport program to determine a value for each of a plurality of standardized parameters for the identified youth sport program” which renders the claims indefinite. The claims provide no guidance as to how “a value” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

	Note, the dependent claims
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out what is included or excluded by the claim language.

	Claim 15 recites the term “can”. The terms “can” and “may” signify system ability instead of “functional requirement.” There is no indication that limitation(s) following the term “can and may” is/are necessarily a required part of the claimed invention. Appropriate correction is respectfully required.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the claim objection and the rejections as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“analyzing youth sports program data collected from a plurality of different data sources on the Internet to identify a plurality of youth sport programs, the analyzing including classifying the collected youth sport program data to determine a subset of related youth sport program data, and verifying one or more respective youth sport programs using the subset of related youth sport program data;
	producing a validated youth sport program profile for at least some verified youth sport programs, the validated youth sport program profile including a plurality of program specific parameters for the respective verified youth sport program, the program specific parameters including one or more of a name, a sport type, a location, or one or more contact data for the respective verified youth sport program; and
	publishing the one or more validated youth sport program profiles in a web-based application accessible over the Internet”, as recited in the independent claim 1;
	“analyzing youth sport program data collected from a plurality of different data sources on the Internet to identify a plurality of youth sport programs, the identification of each said youth sport program including determining a plurality of program specific parameters for the respective youth sport program, the program specific parameters including one or more of a name, a sport type, a location, or one or more contact data for the respective identified youth sport program;
	analyzing the collected data associated with the identified youth sport program to determine a value for each of a plurality of standardized parameters for the identified youth sport program;
	populating a youth sport program profile for each identified youth sport program with the plurality of program specific parameters for that said youth sport program and the respective value for each of the plurality of standardized parameters for that said youth sport program; and
	publishing the populated youth sport program profiles in a web-based application accessible over the Internet”, as recited in the independent claim 6; and
(a) analyzing youth sports program data collected from a plurality of different data sources on the Internet to identify a plurality of youth sport programs, the analyzing including classifying the collected youth sport program data to determine a subset of related youth sport program data;
	(b) analyzing the subset of related youth sport program data to identify and validate one or more respective youth sport programs;
	(c) for each respective youth sports program validated, producing a validated youth sport program profile for that respective validated youth sport program, the validated youth sport program profile including a name, a sport type, a location, and a contact data for the validated youth sport program;
	(d) publishing each validated youth sport program profile in a web-based application accessible over the Internet;
	(e) periodically performing step (a) again to produce an updated subset of related youth sport program data; and
	(f) updating each validated youth sport program profile using the updated subset of related youth sport program data, the updating including editing the respective validated youth sport program profile to reflect any change in the profile determined from the updated subset of related youth sport program data”, as recited in the independent claim 14.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.